450



OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN




                                      .~ \
                                      , !

                                     \\ \
                               /-‘.---.i
Hon. Olin Culberson,&ige        2




     and oS that held by them ln storage, and also
     0s   their   SOUPCB   or supply,   the   nrtnbe~   0f ~0n3
     Srcm which they draw thelr supply, the mount
     41 jcessure malntalned,andthe    mount and
     cbaraoterand deaorlptlon  OS the equipment em-
     ployed, and 6uoh other matters p
     the business %a the Comlsalon lfLz%eszi-
     nont."

          pphlle we are ln entire agreePent with the prinalplea
stated In our previous opfaionto the effectthatlntheevent
of any doubt es to the neaws.tty Sor notice and hearing on
rule8 and regulationsthe doubt should be reeolmd    ln favor
of the iesuenoe OS said notlae an&the holdlag OS a hearing.
However, in the absenoe OS statutory requlrauaents lt la our
i;ll$S that the CQSO of Ore@ V. Xailraad C0m1lss ion OS ma,
        117 S. W. (2d) 142 (error disariesed) le aontrolllng.
We q&e   from that aam as Sollogr.

          *There Is no aompelllag~lnhr3rent maeon
    why notloe aab baring should    be mqulred as
    prerequlslte to the vslldlty of a general
    rule  and r~egulatlon OS adminlstratlre boards.
    f7.10intlmete knowledge possessed by the COIE-
    mlesion, aSSord8 ample basis for dlnpepalng with
    notfoe when general regulatory opder~ am con-
    08Tll94. nle wide rarlety 0r highmys end tr%r-
    ii0 oondltlona may call Sor exeeptlons as re-
    gards given localltles, particular alasses OS
    commodltlesor omrlera, or 6V8ri individual
    a%lTlers.   It aauld sot be praotlaalto con-
    sider all OS these spealal oasea ln the pro-
    nmlgatlon ot general regulatlone . . . . &ad
    the Legislature latendedthatnotlw      and hear-
    lngshouldbehatllncaseoSgene.ral      ordera,
    It ooad eaolly hare so provided. Its absence
    In thls regard, and its presence in the apeol-
    rmilly emmarated aasw alearly bdlaate that
    In the former, It was not deemed esa~ntkl.~
          The 0as Vtllltles kot &me, in oertaln lmtaa6ee,
spealflaallyrequlre the giving o? notloe and the ZaoLdlagof
a hearing before the lssuao~e of Orders in regard (I) to
peals fra  C&ty Ordlnanoss%a provided by ArtlaZe $060; (27"
as regards review of r&as, agreestents, and orders aiiscrthg
                                                                       452


Hon. Olin Culberson, rage 3




 publla utllltles, as pmtided      in titicle 6054.   However, ln
 ,irticls 6056, pursuant to whlah the proposed rule5 andrcs&u-
latlons are sought to be issued, there ls no suchrequlrement.
Eramdnatlon of that .4rtlale olearly reveals t&t only orders
and regulatfocur afft4atlq3 the lndustrygenerellymiy       bels-
slled.   Further,   the subject  mstter of suah orders and regula-
tions S%ll within the oategory OS knowledge and lnfonnatlon
peoulie&       known to tho experts of the Gas Utllltles Ulvlslon
OS the 2 afI2od CoxQl55lon. They know what Information they
need ln way of reaorda      to properly regulate the industry. k
notlae and hearing thereo+muld        serve no purpose. It is to
be noted that the Comnlssloa Is euthorlz~d to elicit @forma-
tion tn regard to quantities OS gas distributed and of that
held by them in storage, and also oS their      source OS 5uppl.y,
the number of wells Srom which tbep draw their supply, the
amount of pressure mslntained, the amount and oharaoter and
desorlptlonor the equlpmnt employed and such other matttie
perta$ning to the business as the Commlsslon may deen ge           -
nent .   Tn&he~words,therequlrerpants        oath   ?  llroad C OIS-
-Ion      that may be made 'pursuant to Artlale &bz, simply
have   to dowlth themaklng otrecords and books, amlreports
aireotlng all the industry, generally and alike.

             Further     quotlsg from Just106 xcClendon*s oplnlon ln
the Greer ease:

           YiaU the Laglslatme  intended that notlas
      andhearlng  should behadlncase    ofgeaersl
      order, It oould easily bare 50 protidti       . . .*
          This Department hasrendereda   Ukeoplnlon   lnre-
gard to notice and hearing on m.l&oad  ConmIssIonorders pur-
porting to regulate bus temlnsls lo this state. Oplnlon No.
O-1107, doted August 23, 1939, a&%ressed to the Honorable
James E. Kllday, Dlreator, Xotor Transportation Dl~l.5105,
Rallxoacl   Codsslon       OS Texas.

             The order there
                           under d.Lmas6lon, as here, lmolved
generalm&tars          aSSeating
                           the industry as a whole and ia re-
specttowhlchtherewas      no statutoryrequlrenzentior  notlee
and hearing. i~aaordlx@.yg, ln reliance upon the doetrlm oS
the Greer case, we declared no notice and hearing xwa%BsaFy.
Hon. Olin Culber6on, Page 4




            It is ouropinlonthatthaRallroad   Coml55lon
may issue   rules -4 regulatlont5pumuant to mtlala 6056,




        3




             APPROVE!:OCT 2, 1939



            ATTORNEY.GBNERAL, 02 TmEJ